Citation Nr: 1636428	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to May 8, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The February 2009 rating decision granted service connection for post-traumatic stress disorder (PTSD) effective from April 11, 2005, and assigned a 50 percent initial rating.  In subsequent rating decisions, the schedular rating for PTSD was increased to 70 percent from April 11, 2005 (November 2009 rating decision), to 100 percent from March 18, 2010 (June 2011 rating decision), and to 100 percent from April 11, 2005 (November 2015 rating decision).

In February 2014, entitlement to a higher initial rating in excess of 70 percent for PTSD, prior to March 18, 2010, was before the Board.  In addition, the Board raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues were remanded by the Board in February 2014 for additional development.  In November 2015, the Board granted entitlement to a 100 percent initial rating for PTSD prior to March 18, 2010, and remanded the claim for entitlement to a TDIU for further consideration.  A November 2015 rating decision effectuated the Board's decision as to PTSD and assigned a 100 percent schedular rating effective from April 11, 2005.  The TDIU claim was remanded again in February 2016 for consideration of entitlement to a TDIU prior to May 8, 2008, and it is this issue that now returns to the Board for appellate review.  

The Veteran and his wife appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A copy of the transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay of another remand.  Unfortunately, remand is necessary before a decision is rendered on this claim.

VA has a duty to maximize a claimant's benefits.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (explaining that the Secretary is required to maximize benefits and citing AB v. Brown, 6 Vet. App. 35, 38 (1993) for the proposition that a claimant is presumed to be seeking the maximum benefits under law and regulation).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley, 22 Vet. App. at 294 (explaining that SMC benefits are to be accorded when a veteran becomes eligible without need for a separate claim); see also Akles v. Derwinski, 1 Vet. App. 118, 121 (stating that VA policy specifically provides for the consideration of SMC where it may be applicable and the veteran does not place his eligibility at issue).  

If a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities, then such veteran is entitled to SMC.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Court of Appeals for Veterans Claims (Court) has held that section 1114(s) does not limit a service-connected disability rated as total to only a schedular rating of 100 percent, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  See Bradley, 22 Vet. App. at 290.  

In its February 2016 remand, the Board noted that because SMC was not in effect prior to May 8, 2008, the issue of entitlement to a TDIU remained on appeal.  The issue was remanded for specific consideration of whether the Veteran had a single service-connected disability, other than PTSD, which rendered him unemployable prior to May 8, 2008 so as to warrant referral for consideration of a TDIU on an extraschedular basis.  The record does not reflect such RO adjudication to date.  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b) if it is determined that the Veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  However, the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director, Compensation Service, for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Prior to May 8, 2008, service connection was in effect for disabilities other than PTSD: namely, tinnitus, rated as 10 percent disabling from January 25, 2007; coronary artery disease, status-post coronary artery bypass graft with recurrent congestive heart failure, rated as 10 percent disabling from April 6, 2007 through February 4, 2008, and as 30 percent disabling from February 5, 2008 through May 7, 2008; and bilateral hearing loss, rated as noncompensable from May 18, 2007.  In addition, the evidence reflects that the Veteran was unemployed during this period.  However, the record does not contain a medical opinion as to whether a single service-connected disability other than PTSD rendered the Veteran unable to secure or follow a substantially gainful occupation prior to May 8, 2008.  Without such an opinion, the Board is unable to determine whether this matter should be submitted to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  Thus, remand is necessary to obtain an opinion as to whether the Veteran's service-connected tinnitus, coronary artery disease, or bilateral hearing loss, alone, rendered him unemployable prior to May 8, 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a VA clinician as to whether any one of the Veteran's service-connected disabilities, other than PTSD, resulted in unemployability prior to May 8, 2008.  The claims file and a copy of this Remand must be made available to and reviewed by the clinician.  Following review of the Veteran's medical records from the period prior to May 8, 2008, the VA clinician must describe the functional impact of each service-connected disability on the Veteran's employability prior to May 8, 2008, and state whether it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due to a single service-connected disability other than PTSD, without consideration of his age or any nonservice-connected disabilities.  A complete rationale must be provided for any opinions expressed.

2.  After completing the above development and any other development deemed necessary, the RO should readjudicate the Veteran's TDIU claim for the period prior to May 8, 2008, to include consideration of whether referral of the Veteran's claim to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b) (2015), is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




